                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12624-RGS

   RGOI ASC, LTD. d/b/a RIO GRANDE ORTHOPAEDIC INSTITUTE
  AMBULATORY SURGERY CENTER and MONROE COUNTY HEALTH
      CARE AUTHORITY d/b/a MONROE COUNTY HOSPITAL

                                       v.

                 GENERAL ELECTRIC COMPANY,
          GE HEALTHCARE, INC., and DATEX-OHMEDA, INC.

          MEMORANDUM AND ORDER ON DEFENDANTS’
     MOTION TO COMPEL MEDIATION AND MOTION TO DISMISS

                                 May 6, 2019

STEARNS, D.J.

      RGOI ASC, LTD. (RGOI) and Monroe County Health Care Authority

(MCH) 1 are the plaintiffs in this putative class action brought against General

Electric Company, GE Healthcare, Inc., and Datex-Ohmeda, Inc.

(collectively GE). Plaintiffs allege that GE violated Section 2 of the Sherman

Act by monopolizing the sale of parts and training required to service its gas

anesthesia machines. GE now moves to dismiss the action and compel

mediation or, in the alternative, to dismiss the Amended Complaint for lack


      1RGOI is a Texas corporation doing business as Rio Grande
Orthopaedic Institute Ambulatory Surgery Center. MCH is an Alabama
corporation doing business as Monroe County Hospital.
of subject-matter jurisdiction and for failure to state a claim. For the reasons

to be explained, GE’s motion to compel mediation will be allowed.

                               BACKGROUND

      The facts, viewed in the light most favorable to plaintiffs as the

nonmoving party, are as follows.        GE sells gas anesthesia machines to

hospitals, physician groups, clinics, and other customers. It competes with

independent service organizations (ISOs) to service its machines. According

to the Amended Complaint, GE has monopolized the market to severely

disadvantage ISOs. For instance, in 2011, GE appointed Alpha Source, Inc.,

as its exclusive distributor of parts to ISOs, which, in turn, raised the price of

parts, service manuals, and other documents needed to service its machines.

Then, in 2014, GE reduced the number of service trainings for its machines

and placed “economically infeasible” conditions on the trainings, including

requiring ISOs to disclose their service customers and to provide verification

from them. Am. Compl. (Dkt # 26) at 17. Plaintiffs allege, in short, that GE’s

“policies have led to antitrust price injury inflicted on [its] customers by

raising and maintaining prices to above-competitive levels, causing

deterioration in service quality, and limiting customer choice as to service.”

Id. ¶ 88.




                                        2
      RGOI and MCH purchased gas anesthesia services from GE pursuant

to several service agreements.2 Among other provisions, the terms provided

the following:

      19.1. Dispute Resolution. The parties will first attempt to resolve
      in good faith any disputes related to this Agreement. Violation
      of GE Healthcare’s license, confidentiality or intellectual
      property rights will cause irreparable harm for which the award
      of money damages alone is inadequate. GE Healthcare may: (i)
      seek injunctive relief and any other available remedies; and/or
      (ii) immediately terminate the license grant and require
      Customer to cease use of and return the Software and Third Party
      Software. Other than these violations or collection matters,
      unresolved disputes will be submitted to mediation prior to
      initiation of other means of dispute resolution.

Greenwald Decl. (Dkt # 23), Exs. 3 and 4 ¶ 19.1 (emphasis in original). 3 GE

seeks to compel mediation because, in it is view, plaintiffs’ Sherman Act

claim falls within the scope of this provision, and mediation under the service

agreements is a condition precedent to litigation. In the alternative, GE


      2 The court may consider these service agreements because they are
central to the Amended Complaint. See Lydon v. Local 103, Int’l Bhd. of
Elec. Workers, 770 F.3d 48, 53 (1st Cir. 2014) (“On a motion to dismiss, . . .
a judge can mull over ‘documents incorporated by reference in [the
complaint], matters of public record, and other matters susceptible to
judicial notice.’”) (citations omitted and alteration in original); Watterson v.
Page, 987 F.2d 1, 3 (1st Cir. 1993) (providing that the court may, on a motion
to dismiss, consider “documents central to plaintiffs’ claim”).

      3 Plaintiffs note that not all of their original service agreements
contained this provision. However, as GE asserts, the absence of the
provision in prior agreements does not void the provision in the current
agreements.

                                       3
moves to dismiss the Amended Complaint for lack of subject-matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), and for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).

                                  DISCUSSION

      A party seeking to compel mediation “must show (1) that a valid

agreement to [mediate] exists, (2) that the movant is entitled to invoke the

[mediation] clause, (3) that the other party is bound by that clause, and (4)

that the claim asserted comes within the clause’s scope.” 4 Ouadani v. TF

Final Mile LLC, 876 F.3d 31, 36 (1st Cir. 2017), quoting InterGen N.V. v.

Grina, 344 F.3d 134, 142 (1st Cir. 2003). “When deciding whether the parties

agreed to [mediate] a certain matter . . . , courts generally . . . should apply

ordinary state-law principles that govern the formation of contracts.”

Cullinane v. Uber Techs., Inc., 893 F.3d 53, 61 (1st Cir. 2018), quoting First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). 5 Under both Texas




      4  The court may “consult precedent interpreting arbitration
requirements to analyze the mediation provision at issue here.” Thompson
v. Cloud, 764 F.3d 82, 91 (1st Cir. 2014). The parties agree, however, that the
Federal Arbitration Act (FAA) has no determinative application.

      5Since the service agreements are governed by “[t]he law of the State
where the Product [was] installed or the Service [was] provided.” Greenwald
Decl. (Dkt # 23), Exs. 3 and 4 ¶ 17.2, Exs. 5 and 6 ¶ 1.2, Texas law governs
RGOI’s agreements, and Alabama law governs MCH’s. The parties agree that
“the ‘general rules of contract interpretation in Texas and Alabama are

                                       4
and Alabama law, the court will enforce as a matter of law an unambiguous

contract. See Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983) (“If the

written instrument is so worded that it can be given a certain or definite legal

meaning or interpretation, then it is not ambiguous and the court will

construe the contract as a matter of law.”); Homes of Legend, Inc. v.

McCollough, 776 So. 2d 741, 746 (Ala. 2000) (“If the court determines that

the terms are unambiguous (susceptible of only one reasonable meaning),

then the court will presume that the parties intended what they stated and

will enforce the contract as written.”).

      Plaintiffs oppose GE’s motion to compel mediation on several grounds.

First, plaintiffs argue that their antitrust claim falls outside the clause’s scope

because it does not relate to the service agreements but “to GE’s

anticompetitive conduct directed towards GE’s competitors.” Pls.’ Opp’n

(Dkt # 34) at 3. Plaintiffs cite several cases in which a court has held that

antitrust claims were not covered by broad contractual provisions similar to

the one at issue here, which covers “any disputes related to this Agreement.”

See, e.g., Burda v. Wendy’s Int’l, Inc., 659 F. Supp. 2d 928, 938 (S.D. Ohio

2009) (“Plaintiffs’ [antitrust] claims . . . are not ‘actions arising out of or




substantially similar.’” GE Reply (Dkt # 39) at 2 n.3, quoting Pls.’ Opp’n (Dkt
# 34) at 2 n.1.

                                        5
relating to this Agreement.’”); Coors Brewing Co. v. Molson Breweries, 51

F.3d 1511, 1517 (10th Cir. 1995) (“Coors’s claims regarding market

concentration are not related to the licensing agreement, and Coors may

therefore litigate those claims.”); In re Remicade Antitrust Litig., 2018 WL

5314775, at *10 (E.D. Pa. Oct. 26, 2018) (finding that the antitrust claims “do

not ‘arise from’ the Distributor Agreement and therefore are beyond the

scope of arbitrable disputes”).

      However, GE argues, and the court agrees, that plaintiffs’

monopolization claim falls squarely within the scope of the mediation

provision because it relates to the service agreements. Plaintiffs purchased

services from GE pursuant to these agreements, and now allege that GE has

used its purported monopoly power to raise the prices for such services. The

alleged increased cost clearly relates to the service agreements, which govern

the contractual price, especially given that “related to” is interpreted broadly

under Texas and Alabama law. See Pennzoil Expl. & Prod. Co. v. Ramco

Energy Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998) (interpreting “relating to”

as a “broad” clause that “embrace[s] all disputes between the parties having

a significant relationship to the contract regardless of the label attached to

the dispute”); Allied-Bruce Terminix Companies, Inc. v. Dobson, 684 So. 2d




                                       6
102, 110 (Ala. 1995) (“The terms ‘relating to’ have been interpreted more

broadly than the terms ‘arising out of[.]’”).

      Second, plaintiffs contend that the dispute resolution provision should

be construed strictly against its enforcement. Under Texas and Alabama law,

conditions precedent are disfavored and will only be enforced if compelled

by the contractual language. See Cal-Tex Lumber Co. v. Owens Handle Co.,

989 S.W.2d 802, 809 (Tex. App. 1999) (“[B]ecause of their harshness in

operation, conditions precedent are not favored in law. Courts will not

construe a contract provision as a condition precedent unless they are

compelled to do so by language that may be construed in no other way.”)

(citation omitted); Lemoine Co. of Alabama v. HLH Constructors, Inc., 62

So. 3d 1020, 1025 (Ala. 2010) (“[C]ondition precedents are not favored in

contract law, and will not be upheld unless there is clear language to support

them.”) (citations omitted). According to plaintiffs, the dispute resolution

provision here does not clearly support a condition precedent. The court

disagrees.

      The dispute resolution provision provides, in relevant part, that “[t]he

parties will first attempt to resolve in good faith any disputes related to this

Agreement,” and that “unresolved disputes will be submitted to mediation

prior to initiation of other means of dispute resolution.” Greenwald Decl.



                                       7
(Dkt # 23), Exs. 3 and 4 ¶ 19.1. By use of the imperative “will,” the clause

makes clear that mediation must “first” be undertaken “prior to” initiating

any other form of dispute resolution.        Thus, mediation is a condition

precedent to litigation. See Tattoo Art, Inc. v. Tat Int’l, LLC, 711 F. Supp. 2d

645, 652 (E.D. Va. 2010) (holding that the plaintiff “failed to satisfy the

condition precedent necessary to trigger the right to initiate litigation” in an

agreement that required “mediation . . . prior to filing any action”);

Ascension v. Thind Hotels, LLC, 2010 WL 519695, at *5 (S.D. Tex. Feb. 8,

2010) (finding a contract requiring mediation before arbitration “valid and

binding”).

      Third, plaintiffs maintain that efficiency counsels that the case proceed

regardless of the enforceability of the mediation provision. See Gate Precast

Co. v. Kenwood Towne Place, LLC, 2009 WL 3614931, at *5 (S.D. Ohio Oct.

28, 2009) (Recognizing “that mediation could unnecessarily delay resolution

of this matter[,] . . . in the interests of justice as between these parties, the

Court finds it appropriate to maintain the current pretrial calendar, while

ordering the completion of mediation with the District Court Mediator[.]”).

According to plaintiffs, mediation will not only delay resolution of the case,

but will also be futile because GE will simply echo the same arguments it has

made here in support of its Motion to Dismiss.



                                       8
      The efficiency argument, while not risible, is trumped by the clear

language of the parties’ contract. Nor is it a foregone conclusion that

mediation will be futile. See A. Raymond Tinnerman Mfg., Inc. v. TecStar

Mfg. Co., 2012 WL 1191617, at *2 (E.D. Wis. Apr. 10, 2012) (“[M]ediation is

not futile simply because one party has taken the position that it is not

liable.”).   Mediation rather provides the parties an opportunity to

compromise and potentially resolve their dispute or at least narrow its

parameters. Allowing plaintiffs to forgo mediation would, as GE contends,

“ignore their contractual commitment to mediate.” GE Reply (Dkt # 39) at

6; see also Cal-Tex Lumber Co., 989 S.W.2d at 809 (“[W]here a contract does

contain a condition precedent, it must either have been met or excused

before the other party’s obligation can be enforced.”).

      In short, plaintiffs’ Sherman Act claim falls within the scope of the

service agreements’ valid dispute resolution provision, which makes

mediation the ticket of admission to litigation, if such is to ensue. The court

will, as plaintiffs request, stay the case pending mediation. 6 See N-Tron

Corp. v. Rockwell Automation, Inc., 2010 WL 653760, at *7 (S.D. Ala. Feb.

18, 2010) (“When confronted with objections that plaintiffs have initiated




      6  Although GE requests dismissal, it argues that the court has
discretion to stay the case in the alternative. See GE Reply (Dkt # 39) at 7.

                                      9
litigation without satisfying arbitration or mediation requirements, courts

routinely stay rather than dismiss the proceedings to allow for

implementation of the agreed-upon dispute resolution mechanism.”).

                                 ORDER

     For the foregoing reasons, GE’s motion to compel mediation is

ALLOWED.7 The Clerk will stay the case pending mediation.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns _____
                                  UNITED STATES DISTRICT JUDGE




     7  Having so concluded, the court need not reach GE’s alternative
motion to dismiss the Amended Complaint for lack of subject-matter
jurisdiction and for failure to state a claim.

                                    10
